ORDER
GERARD J. GILLIGAN of CEDAR GROVE, who was admitted to the bar of this State in 1980, having pleaded guilty to one count of aggravated sexual assault, in violation of N.J.S.A. 2C:14-2a(1), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), GERARD J. GILLIGAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that GERARD J. GILLIGAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GERARD J. GILLIGAN comply with Rule 1:20-20 dealing with suspended attorneys.